236 F. Supp. 2d 445 (2002)
Alan R. DAVIES, Plaintiff
v.
THE PAUL REVERE LIFE INSURANCE COMPANY, Defendant
No. 3:CV-99-0370.
United States District Court, M.D. Pennsylvania.
December 12, 2002.
J. Frederick Rohrbeck, Kreder, Brooks, Hailstone & Ludwig, Scranton, PA, Lucille Marsh Kreder, Brooks, Hailstone & Ludwig, Scranton, PA, for Plaintiff.
Elizabeth A. Venditta, White and Williams, Philadelphia, PA, Andrew F. Susko, White & Williams, Philadelphia, PA, for defendant.

ORDER
VANASKIE, District Judge.
AND NOW, this 12th day of December, 2002, upon consideration of the Joint/Uncontested/Stipulated Motion For Withdrawal And/Or Vacatur of this Court's Memorandum Opinion and Order Dated June 13, 2001, it is hereby
ORDERED and DECREED that the Motion is GRANTED. This Court's Memorandum Opinion and Order dated June 13, 2001 (docket no. 38 and related docket nos. 40, 41, and 42) are hereby vacated in full. The electronic research services, including without limitation, Lexis and Westlaw, are hereby ordered to similarly withdraw the aforementioned Memorandum Opinion and Order from publication.
The parties, promptly upon execution of a Release evidencing the settlement, are directed to file a stipulation of voluntary dismissal with the Third Circuit Court of Appeals. The Clerk of Court is directed to mark this matter as SETTLED, DISCONTINUED, AND ENDED.